[Cite as C.B. v. K.R., 2019-Ohio-3621.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          FAYETTE COUNTY




 C.B.,                                          :

          Appellant,                            :      CASE NO. CA2019-02-002

                                                :              OPINION
   - vs -                                                       9/9/2019
                                                :

 K.R.,                                          :

          Appellee.                             :




             APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                               JUVENILE DIVISION
                  Case Nos. AD20120747; AD20120748; AD20120749



C.B., 6254 Greenhaven Avenue, Galloway, Ohio 43119, appellant, pro se

Judkins & Hayes, LLC, John W. Judkins, 303 West Jefferson Street, P.O. Box 33,
Greenfield, Ohio 45123, for appellee



         M. POWELL, J.

         {¶ 1} Appellant ("Grandmother") appeals a decision of the Fayette County Court of

Common Pleas, Juvenile Division, granting her grandparent visitation.

         {¶ 2} Father and Mother are the parents of three minor children. Father is the son

of Grandmother. In October 2014, the juvenile court granted legal custody of the three
                                                                    Fayette CA2019-02-002

children to appellee, a relative of the children ("Custodian"); Father was granted standard

parenting time. In June 2016, a civil protection order was issued against Father. Under the

terms of the order, Father's parenting time was reduced to supervised visitation at

Grandmother's home every Saturday from 1:00 p.m. to 6:00 p.m. On May 2, 2017, the

juvenile court ordered that Father's parenting time be the same as provided in the CPO.

       {¶ 3} Grandmother lives in Galloway, Ohio; the children live in Washington Court

House, Ohio. To facilitate Father's parenting time, Grandmother travels 45 minutes to the

Washington Court House police station where she picks up the children every Saturday at

1:00 p.m., drives the children to her home where they visit with Father for approximately

three hours, and then returns the children to the police station, dropping them off at 6:00

p.m.

       {¶ 4} As a result of criminal charges filed against him, Father anticipated being

sentenced to incarceration in February 2019, and thus being unavailable to exercise his

parenting time. Consequently, on October 23, 2018, Grandmother moved for grandparent

visitation with the children. The motion requested that she be "allow[ed] to exercise Father's

parenting time." A hearing on the motion was held in January 2015. Father, Mother, and

Grandmother testified at the hearing. The juvenile court further conducted in-camera

interviews of the children.

       {¶ 5} Testimony at the hearing revealed that Grandmother has a good relationship

with the children, has been involved in their lives since the 2007 birth of the oldest

grandchild, and has been traveling to the Washington Court House police station every

Saturday since June 2016. Testimony further revealed that Grandmother and Custodian

do not get along well. Both Father and Mother expressed their wishes that Grandmother

be granted visitation. During the hearing, Grandmother orally moved for visitation with the

children every other weekend, from 6:00 p.m. on Friday to 6:00 p.m. on Sunday.

                                             -2-
                                                                      Fayette CA2019-02-002

       {¶ 6} By entry filed on January 22, 2019, the juvenile court found it was "in the best

interest of the children to allow [Grandmother] to exercise [Father's] visitation schedule as

requested in the motion." Consequently, the juvenile court granted Grandmother "the same

visitation under the same conditions as [Father's] as previously ordered by this Court."

       {¶ 7} Grandmother now appeals, raising two assignments of error.

       {¶ 8} Assignment of Error No. 1:

       {¶ 9} THE TRIAL COURT ERRORED NOT TAKING THE BEST INTEREST OF

THE CHILDREN TRAVEL TIME. (SIC)

       {¶ 10} Grandmother argues the juvenile court erred in overlooking the travel time,

and thus, failed to consider the children's best interest in fashioning her visitation schedule.

       {¶ 11} R.C. 3109.051(B) provides that a trial court may grant reasonable visitation

rights to grandparents if the court determines that such visitation is in the child's best

interest. The trial court has broad discretion in deciding matters regarding visitation rights

of grandparents. In re Davis, 12th Dist. Warren No. CA99-07-078, 2000 Ohio App. LEXIS

830 (Mar. 6, 2000). Therefore, while a trial court's decision regarding visitation time must

be just, reasonable, and consistent with the best interest of the child, this court will not

reverse the trial court's decision absent an abuse of discretion. Grover v. Dourson, 12th

Dist. Preble No. CA2018-07-007, 2019-Ohio-2495, ¶ 36. An abuse of discretion implies

that the court's attitude was unreasonable, arbitrary, or unconscionable. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219. When determining whether to grant visitation rights to

a grandparent, the trial court is required to consider the 16 factors listed in R.C.

3109.051(D). In re N.C.W., 12th Dist. Butler No. CA2013-12-229, 2014-Ohio-3381, ¶ 20.

       {¶ 12} To further a child's best interest, the trial court has the discretion to limit or

restrict visitation rights. In re I.C., 12th Dist. Fayette No. CA2016-11-019, 2017-Ohio-5851,

¶ 22. "This includes the power to restrict the time and place of visitation, [and] to determine

                                              -3-
                                                                       Fayette CA2019-02-002

the conditions under which visitation will take place[.]" Anderson v. Anderson, 147 Ohio

App.3d 513, 2002-Ohio-1156, ¶ 18 (7th Dist.).

       {¶ 13} Upon reviewing the record, we find that the juvenile court properly reviewed,

discussed, and applied the factors under R.C. 3109.051(D) when fashioning Grandmother's

visitation schedule and analyzing the children's best interest. The juvenile court considered

the geographical location of Grandmother's residence and Custodian's residence and the

distance and travel time between the two as required by R.C. 3109.051(D)(2). The juvenile

court further considered the children's age as well as their wishes and concerns. We note

that while most of Grandmother's visitation will take place at her home, as was the case for

Father's parenting time, her visitation time will in fact be longer than Father's as it will begin

as soon as she picks up the children at 1:00 p.m. and will not end until 6:00 p.m. when she

returns them to Custodian.

       {¶ 14} In light of the foregoing, we find that the juvenile court did not abuse its

discretion in granting visitation to Grandmother every Saturday from 1:00 p.m. to 6:00 p.m.

as requested in her motion. Grandmother's first assignment of error is overruled.

       {¶ 15} Assignment of Error No. 2:

       {¶ 16} [CUSTODIAN] CONTINUES TO VIOLATE COURT ORDER VISITATION

RIGHTS, JUDGE OVERLOOKED BEST INTEREST OF THE CHILDREN. (SIC)

       {¶ 17} Grandmother argues the juvenile court erred in overlooking the "several times

[Custodian] has withheld [the] children for visits," and thus, failed to consider the children's

best interest in fashioning Grandmother's visitation schedule. Grandmother's argument

ostensibly refers to her testimony that on two or three occasions, she drove to the

Washington Court House police station to pick up the children only to discover that the

children were not there. The record indicates that Father was incarcerated on at least one

of those occasions. Grandmother seemingly asserts that Custodian's prior violations of

                                               -4-
                                                                     Fayette CA2019-02-002

Father's parenting time were improperly ignored by the juvenile court.

       {¶ 18} There were no pending issues or motions before the juvenile court concerning

Custodian's alleged violations of Father's parenting time at the time of the hearing. In any

event, it is well-established that generally, a party cannot appeal an alleged violation of

another party's right. See In re K.C., 7th Dist. Monroe No. 15 MO 0016, 2016-Ohio-3229;

Meyers v. Hendrich, 11th Dist. Portage No. 2009-P-0032, 2010-Ohio-4433; In re Mourey,

4th Dist. Athens No. 02CA48, 2003-Ohio-1870. Thus, Grandmother does not have standing

to challenge Custodian's violations of Father's parenting time prior to the time Grandmother

was awarded visitation. We further note that the juvenile court considered Custodian's

alleged violations when it stated, "the custodian has indicated by her past actions that she

will comply with the Court's orders regarding visitation but strictly construes them."

       {¶ 19} Grandmother's second assignment of error is overruled.

       {¶ 20} Judgment affirmed.


       RINGLAND, P.J., and PIPER, J., concur.




                                             -5-